Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10, 12-16 and 18-22 are allowed.
Claim 1 is allowed for disclosing “the delivery system corresponds to air and/or water jets intended to clean the sheet of glass on the upper face thereof, whereas other jets are sprayed at the same time onto an opposite underside face, the jets sprayed onto the upper face of the sheet of glass being higher powered than the jets sprayed onto the underside face”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 1 is Lee et al. (US Publication No. 2010/0059478).
In device of Lee only upper side is treated.
Claims 2-8, 10, 12-15 and 18-22 are allowed due to dependency on allowed claim 1.

Claim 16 is allowed for disclosing “in combination with washing and drying jets, configured to dean sheets of glass for vehicle glazing supported by the holder”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 16 is Lee et al.
Device of Lee et al. is not configured to clean vehicle’s sheets of glass and does not have washing and drying jets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723